Title: To James Madison from Benjamin Hawkins, 14 February 1788
From: Hawkins, Benjamin
To: Madison, James


Dear Sir,
Warrenton 14th Feby. 1788.
A neighbour of mine who is a Wheelwright called last sunday to see me; he told me he had been reading for some days past the New-Constitution, and Richard Henry Lee’s letter, and he wished me to answer him some questions. They were the following literally
Is Mr. Lee thought to be a great man?
Is he not a proud passionate man?
Was he one of the Convention?
Could it be from Ignorance or design that he declares Virginia has but a thirteenth vote in the election of a president. For I who am illiterate saw at the first reading he was rong?
Is he fond of popularity?
Is he an enemy to General Washington and Docr. Franklin?
I informed you from Tarborough, of the time appointed for the election, and enacting of our Convention. I believe the Constitution is daily gaining friends, as far as I have been able to know, it is certain, that the honest part of the community whether merchants or planters, are for it. People in debt, and of dishonesty and cunning in their transactions are against it, this will apply universally to those of this class who have been members of the legislature. If you or our friend Mr. Jefferson should publish any thing upon it, I wish you would send it to me, this you can readily do by the Post to Petersburg. Addresse to me in Warrenton via Petersburg. Adieu & god bless you!
B: H:
